July 20, 2012 BNY MELLON FUNDS TRUST BNY Mellon Small/Mid Cap Fund Supplement to Statement of Additional Information dated December 30, 2011 The following information supplements and supersedes any contrary information contained in the sections of the Fund's Statement of Additional Information entitled "The Funds and Their Investments – BNY Mellon Small/Mid Cap Fund" and "Management Arrangements": Effective on or about August 20, 2012 (the "Effective Date"), BNY Mellon Fund Advisers, a division of The Dreyfus Corporation, will implement changes to BNY Mellon Small/Mid Cap Fund's investment strategy.
